This is an appeal from judgment of the County Court adjudging appellant guilty of a misdemeanor. The record is not in condition to authorize its consideration, for the reason that the caption fails to disclose the date upon which the term at which the case was tried terminated. The statute limiting the time within which bills of exception and statement of facts may be filed renders knowledge of the date of adjournment necessary, in order that the appellate court may know whether the statute has been complied with, with reference to the bills of exceptions and statement of facts found in the record. The rules prescribed by the Supreme Court set forth the requisites of the caption of the transcript 142 S.W. Rep., Rule 112. This court has endeavored to emphasize the importance of the clerks in preparing transcripts being guided by the rules (Davis v. State, 225 S.W. Rep., 532) to the end that the merits of the appeal may receive attention. The clerk of the County Court of Karnes County is therefore directed to file a correct and completed transcript of the record with the clerk of this court within fifteen days from this date; and the clerk of this court shall cause to be furnished to the clerk of Karnes County a copy of this opinion and order.
Continued to complete transcript.